Title: From Thomas Jefferson to Edmund Bacon, 21 November 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                     
                            Washington Nov. 21. 06
                        
                        Davy arrived here last night and he will set out tomorrow, if the weather permits. he takes in his cart a
                            number of articles of which I shall inclose a list with directions as to their contents. I shall here direct only as to
                            some particulars. in the box No. 4. you will find some willow-oak acorns, peach stones, & a little more of the
                            Quarentine corn which I had here. this last you will add to our former stock & plant the whole as I have formerly
                            directed. I put only a single grain in every hole that the seed may go as far as possible. in this way I think you may
                            have enough to plant 4. or 5. acres. would it not be best to plant it in your new ground, which will leave your old ground
                            for oats & clover. the peach stones Wormly must plant in the nursery, as also the Willow oak acorns. the sooner these
                            are put into the ground the better. I send by Davy a couple of big tailed rams, which I wish you to take the most
                            particular care of possible. they must not run with the other sheep lest they should be hurt by the other ram. Perhaps it
                            will be best to keep them about your own house. I intend to mix them with others in a way which it will be time enough to
                            explain when I come home.— I forgot to mention that these the box No. 4. are also 2. small bags of a species of hiccory nuts
                            which Wormeley must likewise plant immediately in the Nursery. with respect to Moses’s wife it was always my intention to
                            buy her whenever I could spare the money, if she could be got for a reasonable price. but until my mills & other
                            expensive works in Albemarle are over, I cannot do it. I should be willing to hire her in the mean time if she could be so
                            employed as to earn her hire & maintenance. but it would not be just to turn Mrs Dangerfield’s woman out of her birth
                            to put a new hireling in it, & especially as it was expected she would be employed with her own gang. and I do not know
                            about what Moses’s wife can be employed to any profit, for I believe she has not been brought up to labour. if she can
                            work with your people, or you can so employ her as to earn a reasonable hire, I shall be willing to take her at that hire.   
                            I shall endeavor, if possible, to comply with all your money contracts. perhaps those not payable till the middle of a
                            month may be put off to the beginning of the next, but not longer. Accept my best wishes
                        
                            Th: Jefferson
                     
                        
                    